Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abst (US 8,109,024).  Abst (Fig 8) discloses a Non-Contact Electro-Magnetic Actuator configured for use in a firearm assembly configured to work with user-actuable systems with sensors, comprising: a receiver assembly (see c. 7, l. 2; “carbine-type”) attached to and responsive to a trigger assembly is configured with a stock or chassis having a middle section that defines a lumen or cavity having a trigger motion sensing sidewall segment (see Figs 8-11) which is configured proximate said trigger assembly, wherein said stock or chassis is configured to receive, support and operate with the user-actuable systems with sensors (inherent); wherein said trigger motion sensing sidewall segment includes a trigger motion sensor which does not physically contact or attach to said trigger assembly and is instead spaced from every component of said trigger assembly by a selected trigger-to-sensor distance when said receiver is installed .

Allowable Subject Matter
Claims 1-10 allowed.
Claims 12, 14, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9-24-21 have been fully considered but they are not persuasive. In response to applicant’s argument that the examiner’s reference to Abst does not at least claim 11 because “…Abst’s trigger activated switch 40 which intimately contacts Abst’s trigger, since it includes a magnet 24 as part of the trigger”; the examiner disagrees.  Claim 11 recites (in relevant part) “…wherein…sidewall includes a trigger motion sensor which does not physically contact or attach to said trigger assembly” (emphasis added).  Abst clearly discloses this limitation (see c. 5, l. 10-20 “…sensor/transistor circuit board 26 are mounted in close proximity with respect to each other…).  In other words, claim 11 only recites a sensor not physically contacting a trigger and Abst clearly shows (Fig 8) explains that the sensor does not touch the trigger assembly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641